Citation Nr: 1609492	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral elbow impingement with osteoarthritis and cubital tunnel syndrome. 

2.  Entitlement to service connection for a bilateral knee condition.

3.  Entitlement to service connection for head injury (now claimed as lump on forehead).

4.  Entitlement to service connection for eye sensitivity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1992 to October 1997, from February 2005 to December 2005, and from January 2010 to December 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which essentially reopened the Veteran's previously denied claims and denied them on the merits.  The Veteran filed a notice of disagreement (NOD) on November 2013.  A statement of the case (SOC) was provided on June 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on June 2014.

The Veteran was provided with a Board hearing via live video teleconference before the undersigned Veterans Law Judge on October 2015.  A copy of the transcript has been associated with the record and reviewed accordingly.

In regard to the Veteran's claims, the Board observes that he was initially provided with a rating decision that denied these claims on February 2012.  The record reflects that the Veteran did not appeal this decision.  Rather, the Veteran submitted a statement relevant to these claims of service connection within one year of the February 2012 rating decision on November 2012, which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Here, the Veteran's statements included greater detail regarding all 4 of his claimed conditions, which are new because they had not been previously considered and material because they make the contention that the Veteran actually had current disabilities that were related to in-service injuries more probable.  Additionally, the Veteran was provided with a January 2013 VA examination for his knees and elbows within the year from the February 2012 rating decision that provided current diagnoses for his bilateral knees and bilateral elbows.  Again this evidence is considered new because it was not previously considered and material because it showed that the Veteran had current disabilities that may be related to military service via the opinion.

Because new and material evidence was received within one year from the February 2012 rating decision, such submission kept the February 2012 rating decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  Therefore, the issues on appeal are recharacterized as entitlement to service connection as displayed in the captions on the title page above.  38 C.F.R. § 3.156(b).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a bilateral knee condition, a head injury, and eye sensitivity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record establishes that the Veteran's bilateral elbow impingement with osteoarthritis and cubital tunnel syndrome is the result of elbow injuries in military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral elbow impingement with osteoarthritis and cubital tunnel syndrome are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the claim of entitlement to service connection for bilateral elbow impingement with osteoarthritis and cubital tunnel syndrome, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he currently suffers from a bilateral elbow condition that is related to military service.  In this regard, the Veteran has provided statements and testified that over the course of his duties in the military, he engaged in a great deal of wear and tear on his elbows from repeated activities of turning wrenches and performing mechanical maintenance tasks.  The Veteran contends that his elbows have continued to cause him pain and limitation of motion since that time.

A review of the Veteran's service treatment records reveals that he was diagnosed with ulnar neuropathy in the 1990s after an automobile accident, prior to entry onto active service.  Additional entries from the Veteran's service in 2010 show that he complained of bilateral elbow pain.  The Veteran was diagnosed with tennis elbow.  These records were absent for any diagnosis of arthritis.

The Veteran was provided with a VA examination in January 2013.  Upon review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with bilateral elbow impingement with associated osteoarthritis.  It was also noted that the Veteran had bilateral cubital tunnel syndrome.  The Veteran reported that his left elbow first started to bother him in 2010 lifting air conditioners into trucks and performing replacements.  He had to move 600 units with other soldiers and when he rested the left elbow it would go numb leaning on it.  He finally went for evaluation of the left elbow and he was given pain medication, but does not recall any benefit.  No specific diagnosis was provided.  He continued performing his job and states that he would notice his entire arm was numb with any pressure on the forearm.   Discomfort felt like numbing in the lateral 4th and 5th digits up to the elbow, which was intermittent.  Following deployment he states the numbness would occur with any lifting, such as weight lifting, typing, resting on the lateral arm, and in general everyday use.  He was finally evaluated at the VA and
was diagnosed with cubital tunnel syndrome.  Surgery was offered, but the Veteran declined.  He states that he has some mild tingling in the left lateral arm which is constant and mild and worse with leaning on it or lifting.  The Veteran also reported that in 1992 he underwent surgery on the right elbow prior to service for cubital tunnel syndrome, which occurred before he enlisted following a car accident.  For many years the elbow was fine, but then on the most recent deployment, he states that the right elbow began to bother him at the same time as the left, especially with weight lifting and lifting air conditioners.  He states that both arms were evaluated with his primary doctor and the diagnosis is the same on both sides, cubital tunnel syndrome.  In addition to the bilateral elbow cubital tunnel syndrome, the Veteran also reported pain in the elbow joints with lifting and is unable to touch his own
shoulders due to elbow impingement bilaterally.

The VA examiner opined that information to conclude if the Veteran's right elbow was aggravated due to service was insufficient.  He also opined that the information to conclude if the Veteran's left elbow cubital tunnel syndrome was related to service is insufficient.  However, on whether these conditions were related to service, the examiner opined that the currently diagnosed bilateral osteoarthritis of elbow joints with impingement is consistent with the Veteran's reported history of service weight lifting and heavy lifting.  However, he also opined that there is insufficient information to determine confidently if this is due to service.

The Veteran presented a private medical opinion dated in August 2014, in which his private physician opined that his current elbow disability was related to in-service complaints in 2010.

Analysis

In light of the January 2013 VA examination findings, and the significant gap between the 1992 surgery and the onset of complaints in 2010, the Board finds that there is not clear and unmistakable evidence that the Veteran entered service with a pre-existing right elbow condition.  See 38 U.S.C.A. § 1111 (West 2014); see also VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  Thus, the Veteran's claim is one for direct service connection.  Id. 

The Veteran's VA examination shows that he does have a current disability in that he was diagnosed with bilateral elbow impingement with osteoarthritis and cubital tunnel syndrome, for which he has received outpatient treatment since leaving military service.

The evidence also supports the indication of an in-service injury.  The Veteran's service treatment records from 2010 indicate that the Veteran was seen on multiple occasions for complaints of bilateral elbow pain, to include sensory problems.

Thus, the Veteran's claim turns upon a showing of a nexus.

Here, the Board notes that the January 2013 examination, although not explicitly, provided a positive nexus for the Veteran's bilateral elbows.  In this regard, it is noted that the VA examiner provided that the Veteran's currently diagnosed bilateral elbow impingement with osteoarthritis is consistent with his in-service bilateral elbow treatment and description of activities that could cause such a condition to develop.  Although the VA examiner went on further to say that he could not confidently say that the in-service injuries led to the Veteran's current disabilities, the Board finds that the opinion still provides at least a 50 percent likelihood that such injuries are related to the current disabilities.  At the very least, this opinion leaves the probative medical evidence of record in a state of equipoise.  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for bilateral elbow impingement with osteoarthritis and cubital tunnel syndrome is warranted.


ORDER

Entitlement to service connection for bilateral elbow impingement with osteoarthritis and cubital tunnel syndrome is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Knees

The Veteran contends that he currently suffers from a bilateral knee condition that is related to military service.  In this regard, the Veteran has provided statements and testified that over the course of his duties in the military, he engaged in a great deal of wear and tear on his knees from repeated activities of marching, running, carrying heavy ruck sacks, etc.  The Veteran contends that his knees have continued to cause him pain and limitation of motion since that time.

A review of the Veteran's service treatment records reveals entries from the Veteran's service in 2010 in which he complained of bilateral knee pain.  These records did not provide a formal diagnosis for this condition.  These records were absent for any diagnosis of arthritis.

The Veteran was provided with a VA examination in January 2013.  Upon review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with bilateral knee strain.  The Veteran stated that his knees first started to bother him in the summer of 2010, when he was moving heavy air conditioning equipment requiring squatting and removing heavy window units.  He stated that he would feel pain and crackling in his knees with the squatting.  He stated that he went for an evaluation and was given pain medication.  He stated that  he had no swelling, only pain with deep flexion of the knees.  For the remainder of his time on deployment, the Veteran had intermittent knee pain and felt the pain mostly when he was doing the work in the bottom and top of the knee caps.   Avoiding the work helped the pain.  Cold and heavy lifting made the pain worse.   Prolonged positions also bothered the knees.  Following return from his deployment, the Veteran stated that he had pain in the knees about 4 days a week, usually with going to the gym running.  He had since stopped running and goes on the bicycle and treadmill.  The Veteran went to an orthopedist privately for an evaluation of his knees, but is not sure of the diagnosis.  The Veteran also noted that in theater he had to run on uneven surfaces and had to carry significantly heavy gear which was about 100 pounds.   He has been taking glucosamine which helps a little.  The Veteran reported that he has pain of a severity of 4 to 6 on a scale of 1 to 10,  which lasts until the end of his activity.  Working out in the gym and climbing stairs is the worst on his knees and he has pain with going up the stairs.

The VA examiner opined that there is insufficient information to confidently comment on whether this condition is due to service.

The Veteran presented a private medical opinion dated in August 2014, in which his private physician opined that his current knee disability was related to in-service complaints in 2010.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The August 2014 private opinion has no supporting rationale, and is therefore insufficient to substantiate the claim.  The Board also finds that the January 2013 VA examination opinion is inadequate.  Although the VA examiner reached a conclusion regarding the insufficiency of the evidence to render an opinion, he did not explain why.  This is particularly important in light of the fact that the Veteran's service treatment records do reflect complaints of bilateral knee pain and the VA examiner himself diagnosed the Veteran with a current disability of bilateral knee strain.  Accordingly, the claims file should be returned to the VA examiner who conducted the January 2013 VA examination in order to obtain an addendum opinion.

Head Injury

The Veteran alleges that he has sustained residuals, to include a lump on the head, from a head injury that occurred in service.

A service treatment record dated May 10, 2010 shows that the Veteran slid down a 12 foot ladder and landed on his feet on the ground and two wrenches fell off the ladder and hit him in the head.  The diagnosis provided was "open wound of the scalp/head".  Service treatment records show that there was no loss of consciousness, headache, and dizziness as a result of this injury.  The record clearly states "no intracranial injury- superficial wound cleaned and dressed with steri-strips".  There is no evidence of diagnosed traumatic brain injury (TBI) in service.

The Veteran was provided with a VA TBI examination in February 2013.  Upon review of the claims file, subjective interview, and objective testing, the VA examiner found that there was no residual disability as a result of a head injury in service.  The examiner stated that the Veteran reported symptoms that were more likely attributable to depression than to a head injury.  There was no discussion of the Veteran's lump on his head.

In December 2013, the Veteran was seen by a plastic surgeon for treatment of the lump on his head.  He claimed that the symptoms of pain in the lump had been worsening.  The Veteran attributed this lump to an injury in military service. Although the doctor also noted that the Veteran had a motorcycle accident in the late 1990s where he suffered trauma to his forehead, no particular etiology was confirmed and the Veteran's lump was excised.

The Veteran submitted an August 2014 record from Eye Physicians & Surgeons PC which cites to the Veteran's "reported history" of TBI and onset of photophobia in a prior period of service in 2005.  However, this appears to be a solely subjective history, not based upon any actual corroborating medical findings.

Here, although the Veteran has been provided with an adequate VA examination for the issue of TBI, it does not appear that the RO has adequately considered all aspects of the Veteran's claim in this regard, as it has not provided an examination regarding the lump that the Veteran alleges was caused by his 2010 in-service injury.  Accordingly, the Veteran should be provided with a VA examination regarding the etiology of the Veteran's lump on his head.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

The evidence shows that the Veteran has been treated for a lump, thereby showing a current disability.  Additionally, the evidence shows that the Veteran did sustain a head injury in service.  Further, although the Veteran's plastic surgeon did not explicitly provide an etiology for the lump, he did appear to indicate that it was consistent with a head injury.  Therefore, a VA examination is necessary to determine the etiology of this disability.

Eyes

The Veteran contends that he suffers from current conditions manifested by symptoms of bilateral eye dryness and light sensitivity that is the result of military service.  In this regard, the Veteran has testified and provided statements that he experienced prolonged exposure to sunlight and dust while serving on deployment.  He has further stated that he was provided eye drops to treat his eyes while in service.

A review of service treatment records from 2010 show treatment for left eye dry eye syndrome and chalazion left eye on August 15, 2010 and on October 20, 2010.  The Veteran's entrance examination reflects a finding of right eye refractive amblyopia.

The Veteran submitted the results of a private eye examination conducted in August 2014.  The examination shows "visual discomfort bilaterally" with no evidence of severe ocular disease.  There was no diagnosis provided for the visual discomfort or discussion of etiology.  The current diagnosis was refractive amblyopia right eye.

The record reflects that the Veteran has not been provided with a VA examination for this condition.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86 (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, the evidence shows that the Veteran does have a current condition manifested by bilateral visual discomfort, as indicated by the August 2014 private examination, although it has not been formally diagnosed.  Additionally, there is an indication of in-service injury as the Veteran's lay statements establish that he experienced excessive sunlight and dust exposure as well as in-service treatment shown in service treatment records for eye dryness.  The August 2014 private report only notes an assessment of "complaint of photophobia [in both eyes] with onset during military service." This is only a mere recitation of the Veteran's lay reports and does not constitute a nexus opinion with a supporting rationale linking the claimed disability to the Veteran's military service.  As the private examination, however, at the very least provides an indication that the current eye discomfort may be related to military service, a more definitive nexus opinion is, thus, necessary.  

Accordingly, the Veteran should be afforded a VA examination for his eyes in order to determine any and all current diagnoses manifested by the aforementioned symptoms as well as to provide a discussion of etiology of such to his in-service complaints of eye dryness.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the January 2013 VA knee examination.  If that examiner is no longer available, provide the claims file to an examiner of like skill and qualification. The entire claims file, to include a complete copy of the REMAND must be made available to the examiner.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that bilateral knee strain had its onset in service.  In particular, the examiner must discuss the Veteran's lay statements regarding in-service onset and exposure to repetitive motion injuries. If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, (e.g., the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, there are insufficient facts or data within the claims file, etc.).  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. 

2. Additionally, provide the Veteran with a VA examination to determine the etiology of the Veteran's lump on his head. The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's lump on his head had its onset in service.  In particular, the examiner must discuss the Veteran's lay statements regarding in-service onset.  The examiner should also discuss the service treatment records showing the Veteran's in-service head injury as well as the 2013 outpatient treatment records showing the treatment and removal of the Veteran's lump. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. 

3. Additionally, provide the Veteran with a VA examination to determine the current diagnosis and etiology of the Veteran's bilateral eye discomfort. The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's bilateral eye disorder had its onset in service.  In particular, the examiner must discuss the Veteran's lay statements regarding in-service onset and exposure to excessive sunlight and dust as part of his duties.  The examiner should also discuss the service treatment records showing the Veteran's in-service treatment for eye dryness. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. 

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


